--------------------------------------------------------------------------------

Exhibit 10.5
 
EXECUTION COPY
 
ASSET REPRESENTATIONS REVIEW AGREEMENT
 
MERCEDES-BENZ AUTO LEASE TRUST 2017-A,
 
Issuer,
 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
 
as Servicer and Administrator
 
and
 
CLAYTON FIXED INCOME SERVICES LLC,
 
as Asset Representations Reviewer
 

--------------------------------------------------------------------------------

 
Dated as of April 1, 2017
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE I. USAGE AND DEFINITIONS
3
   
Section 1.01
Usage and Definitions
3
Section 1.02
Definitions
3
     
ARTICLE II. ENGAGEMENT; ACCEPTANCE
5
   
Section 2.01
Engagement; Acceptance.
5
Section 2.02
Confirmation of Status.
5
     
ARTICLE III. ASSET REPRESENTATIONS REVIEW PROCESS
5
   
Section 3.01
Review Notices and Identification of Review Receivables.
5
Section 3.02
Review Materials.
6
Section 3.03
Performance of Reviews.
6
Section 3.04
Review Report.
7
Section 3.05
Review Representatives.
7
Section 3.06
Dispute Resolution.
8
Section 3.07
Limitations on Review Obligations.
8
     
ARTICLE IV. ASSET REPRESENTATIONS REVIEWER
8
   
Section 4.01
Representations and Warranties of the Asset Representations Reviewer.
8
Section 4.02
Covenants
9
Section 4.03
Fees and Expenses
10
Section 4.04
Limitation on Liability.
11
Section 4.05
Indemnification by Asset Representations Reviewer.
11
Section 4.06
Indemnification of Asset Representations Reviewer.
12
Section 4.07
Inspections of Asset Representations Reviewer
12
Section 4.08
Delegation of Obligations
13
Section 4.09
Confidential Information
13
Section 4.10
Personally Identifiable Information
14
     
ARTICLE V. REMOVAL, RESIGNATION
16
   
Section 5.01
Eligibility of the Asset Representations Reviewer.
16
Section 5.02
Resignation and Removal of Asset Representations Reviewer.
16
Section 5.03
Successor Asset Representations Reviewer
17
Section 5.04
Merger, Consolidation or Succession
17
     
ARTICLE VI. OTHER AGREEMENTS
18
   
Section 6.01
Independence of the Asset Representations Reviewer.
18
Section 6.02
No Petition
18
Section 6.03
Limitation of Liability of Owner Trustee
18
Section 6.04
Termination of Agreement
19
     
ARTICLE VII. MISCELLANEOUS PROVISIONS
19
   
Section 7.01
Amendments.
19
Section 7.02
Assignment; Benefit of Agreement; Third Party Beneficiaries
19
Section 7.03
Notices
20

 

--------------------------------------------------------------------------------

Section 7.04
GOVERNING LAW
20
Section 7.05
WAIVER OF JURY TRIAL
20
Section 7.06
No Waiver; Remedies
20
Section 7.07
Severability
21
Section 7.08
Headings
21
Section 7.09
Counterparts
21

 
Schedule A – Representations and Warranties, Review Materials and Tests
 
2

--------------------------------------------------------------------------------

This ASSET REPRESENTATIONS REVIEW AGREEMENT (this “Agreement”), entered into as
of April 1, 2017, by and among MERCEDES-BENZ AUTO LEASE TRUST 2017-A, a Delaware
statutory trust, (the “Issuer”), MERCEDES-BENZ FINANCIAL SERVICES USA, a
Delaware limited liability company, as servicer and administrator (the
“Servicer” and the “Administrator” respectively) and CLAYTON FIXED INCOME
SERVICES LLC, a Delaware limited liability company, (the “Asset Representations
Reviewer”).
 
WHEREAS, the Issuer will engage the Asset Representations Reviewer to perform
reviews of certain 2017-A Leases and 2017-A Leased Vehicles for compliance with
certain representations and warranties made with respect thereto; and
 
WHEREAS, the Asset Representations Reviewer desires to perform such reviews of
2017-A Leases and 2017-A Leased Vehicles in accordance with the terms of this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
ARTICLE I.
 
USAGE AND DEFINITIONS
 
Section 1.01        Usage and Definitions.
 
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in Appendix 1 to the 2017-A Servicing Supplement or,
if not defined therein, in Appendix A to the Basic Collateral Agency Agreement,
which Appendices are hereby incorporated into and made a part of this
Agreement.  Appendix 1 also contains rules as to usage applicable to this
Agreement.  Except as otherwise specified herein or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement.  In the event of any conflict between a
definition appearing below and any other 2017-A Basic Document, the definition
appearing below shall control for purposes of this Agreement.
 
Section 1.02        Definitions.
 
Whenever used in this Agreement, the following words and phrases shall have the
following meanings:
 
“2017-A Servicing Supplement” means the 2017-A Servicing Supplement, dated as of
April 1, 2017, to the Basic Servicing Agreement, among the Servicer, MBFS USA,
as Lender, Daimler Trust, as titling trust, and Daimler Title Co., as collateral
agent.
 
“Annual Fee” has the meaning stated in Section 4.03(a).
 
3

--------------------------------------------------------------------------------

“Annual Period” means each annual period commencing on the 2017-A Closing Date,
in the case of the first such period, and otherwise on the most recent
anniversary of the 2017-A Closing Date and ending on the next anniversary of the
2017-A Closing Date.
 
“Basic Collateral Agency Agreement” means the Amended and Restated Basic
Collateral Agency Agreement, dated as of March 1, 2009, among Daimler Trust, the
Administrative Agent, Daimler Title Co., as collateral agent, and MBFS USA, as
lender and as servicer.
 
“Confidential Information” has the meaning stated in Section 4.09(b).


“Eligible Representations” shall mean those representations identified within
the “Tests” included in Schedule A.


“Information Recipients” has the meaning stated in Section 4.09(a).
 
“Indemnified Person” has the meaning stated in Section 4.06(a).


“Indenture” means the Indenture, dated as of April 1, 2017, between the Issuer
and the Indenture Trustee, as the same may be amended, supplemented or modified
from time to time.


“Indenture Trustee” means U.S. Bank National Association, as indenture trustee
under the Indenture, and any successor thereto.
 
“Issuer PII” has the meaning stated in Section 4.10(a).
 
"Personally Identifiable Information"  or “PII” has the meaning stated in
Section 4.10(a).
 
“Review” means the completion by the Asset Representations Reviewer of the
procedures listed under “Tests” in Schedule A for each Review Asset as further
described in Section 3.03.


“Review Assets” means those 2017-A Leases and 2017-A Leased Vehicles identified
by the Servicer as requiring a Review by the Asset Representations Reviewer
following receipt of a Review Notice according to Section 3.01.


“Review Fee” has the meaning stated in Section 4.03(b).


“Review Materials” means the documents, data, and other information required for
each “Test” in Schedule A.


“Review Notice” means a notice delivered to the Asset Representations Reviewer
by the Indenture Trustee pursuant to Section 7.02 of the Indenture.


“Review Report” has the meaning stated in Section 3.04.
 
4

--------------------------------------------------------------------------------

“Test Complete” has the meeting stated in Section 3.03(c).


“Test Fail” has the meaning stated in Section 3.03(a).


“Test Pass” has the meaning stated in Section 3.03(a).


“Tests” mean the procedures listed in Schedule A as applied to the process
described in Section 3.03.
 
ARTICLE II.
 
ENGAGEMENT; ACCEPTANCE
 
Section 2.01        Engagement; Acceptance.
 
The Issuer hereby engages Clayton Fixed Income Services LLC to act as the Asset
Representations Reviewer for the Issuer.  Clayton Fixed Income Services LLC
accepts the engagement and agrees to perform the obligations of the Asset
Representations Reviewer on the terms stated in this Agreement.
 
Section 2.02        Confirmation of Status.
 
The parties confirm that the Asset Representations Reviewer is not responsible
for (a) reviewing the 2017-A Leases and 2017-A Leased Vehicles for compliance
with the representations and warranties under the 2017-A Servicing Supplement,
except as described in this Agreement or (b) determining whether noncompliance
with the representations or warranties constitutes a breach of the 2017-A
Servicing Supplement.
 
ARTICLE III.
 
ASSET REPRESENTATIONS REVIEW PROCESS
 
Section 3.01        Review Notices and Identification of Review Assets.
 
On receipt of a Review Notice from the Indenture Trustee according to Section
7.02 of the Indenture, the Asset Representations Reviewer will start a Review. 
The Asset Representations Reviewer will not be obligated to start a Review until
a Review Notice is received.  Once the Review Notice is issued, the Servicer
will provide the list of Review Assets to the Asset Representations Reviewer
within ten (10) Business Days.
 
The Asset Representations Reviewer will not be obligated to start a Review until
a Review Notice and the related list of Review Assets is received.  The Asset
Representations Reviewer is not obligated to verify (i) whether the Indenture
Trustee properly determined that a Review Notice was required or (ii) the
accuracy or completeness of the list of Review Assets provided by the Servicer.
 
5

--------------------------------------------------------------------------------

Section 3.02        Review Materials.
 
(a)          Access to Review Materials.  Within 60 days of the delivery of a
Review Notice, the Servicer will provide the Asset Representations Reviewer with
access to the Review Materials for all Review Assets in one or more of the
following ways: (i) by providing access to the Servicer’s systems, either
remotely or at an office of the Servicer, (ii) by electronic posting to a
password-protected website to which the Asset Representations Reviewer has
access, (iii) by providing originals or photocopies at an office of the Servicer
or (iv) in another manner agreed by the Servicer and the Asset Representations
Reviewer.  The Servicer may redact or remove Personally Identifiable Information
from the Review Materials without changing the meaning or usefulness of the
Review Materials.  The Asset Representations Reviewer shall be entitled to rely
in good faith, without independent investigation or verification, that the
Review Materials are accurate and complete in all material respects, and not
misleading in any material respect.
 
(b)          Missing or Insufficient Review Materials.  The Asset
Representations Reviewer will review the Review Materials to determine if any
Review Materials are missing or insufficient for the Asset Representations
Reviewer to perform any Test.  If the Asset Representations Reviewer determines
any missing or insufficient Review Materials, the Asset Representations Reviewer
will notify the Servicer promptly, and in any event no less than 30 days before
completing the Review.  The Servicer will have 60 days to give the Asset
Representations Reviewer access to the missing Review Materials or other
documents or information to correct the insufficiency.  If the missing Review
Materials or other documents have not been provided by the Servicer within 60
days, the related Review Report will report a Test Fail for each Test that
requires use of the missing or insufficient Review Materials.
 
Section 3.03        Performance of Reviews.
 
(a)          Test Procedures. For a Review, the Asset Representations Reviewer
will perform, for each Review Asset, the procedures listed under “Tests” in
Schedule A for each Eligible Representation.  In the course of its review, the
Asset Representations Reviewer will use the Review Materials listed in Schedule
A.  For each Test and Review Asset, the Asset Representations Reviewer will
determine if the Test has been satisfied (a “Test Pass”) or if the Test has not
been satisfied (a “Test Fail”).
 
(b)          Review Period.  The Asset Representations Reviewer will complete
the Review within 60 days of receiving access to the Review Materials.  However,
if additional Review Materials are provided to the Asset Representations
Reviewer as described in Section 3.02(b), the Review period will be extended for
an additional 30 days.
 
(c)          Completion of Review for Certain Review Assets.  Following the
delivery of the list of the Review Assets and before the delivery of the Review
Report by the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Review Asset is paid in full by the Obligor or
purchased from the Issuer in accordance with the terms of the 2017-A Servicing
Agreement.  On receipt of such notice, the Asset Representations Reviewer will
immediately terminate all Tests of the related Review Asset, and the Review of
such Review Assets will be considered complete (a “Test Complete”).  In this
case, the related Review Report will indicate a Test Complete for such Review
Asset and the related reason.
 
6

--------------------------------------------------------------------------------

(d)          Duplicative Tests.  If the same Test is required for more than one
representation and warranty, the Asset Representations Reviewer will only
perform the Test once for each Review Asset, but will report the results of the
Test for each applicable representation and warranty on the Review Report.
 
(e)          Termination of Review.  If a Review is in process and the Notes
will be paid in full on the next Payment Date, the Servicer will notify the
Asset Representations Reviewer no less than five (5) days before that Payment
Date.  On receipt of such notice, the Asset Representations Reviewer will
terminate the Review immediately and will not be obligated to deliver a Review
Report.
 
Section 3.04        Review Report.
 
Within five Business Days after the end of the applicable Review period under
Section 3.03(b), the Asset Representations Reviewer will deliver to the Issuer,
the Servicer, and the Indenture Trustee a report (the “Review Report”)
indicating for each Review Asset whether there was a Test Pass, Test Fail or
Test Complete for each related Test.  For each Test Fail or Test Complete, the
Review Report will indicate the related reason, including (for example) whether
the Review Asset was a Test Fail as a result of missing or incomplete Review
Materials.  The Review Report will contain a summary of the Review results to be
included in the Issuer’s Form 10-D report for the Collection Period in which the
Review Report is received.  The Asset Representations Reviewer will ensure that
the Review Report does not contain any Personally Identifiable Information.  On
reasonable request of the Servicer, the Asset Representations Reviewer will
provide additional details on the Test results.
 
Section 3.05        Review Representatives.
 
(a)          Servicer Representative.  The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Review Materials on the Servicer’s originations, leases or other systems,
obtaining missing or insufficient Review Materials and/or providing
clarification of any Review Materials or Tests.
 
(b)          Asset Representations Review Representative. The Asset
Representations Reviewer will designate one or more representatives who will be
available to the Issuer, the Servicer and the Administrator during the
performance of a Review.
 
(c)          Questions About Review.  The Asset Representations Reviewer will
make appropriate personnel available to respond in writing to written questions
or requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) the payment in full of the Notes and (ii)
one year after the delivery of the Review Report.  The Asset Representations
Reviewer will not be obligated to respond to questions or requests for
clarification from Noteholders or any other Person and will direct such Persons
to submit written questions or requests to the Servicer.
 
7

--------------------------------------------------------------------------------

Section 3.06        Dispute Resolution.
 
If a Review Asset that was the subject of a Review becomes the subject of a
dispute resolution proceeding under Section 3.11 of the 2017-A Servicing
Supplement, the Asset Representations Reviewer will participate in the dispute
resolution proceeding on request of a party to the proceeding.  The reasonable
out-of-pocket expenses of the Asset Representations Reviewer for its
participation in any dispute resolution proceeding will be considered expenses
of the requesting party for the dispute resolution and will be paid (a) in the
case of an arbitration, by a party to the dispute resolution as determined by
the arbitrator for the dispute resolution, and (b) in the case of a mediation,
as parties shall mutually determine, in each case according to Section 3.11 of
the 2017-A Servicing Supplement.  If not paid by a party to the dispute
resolution, the expenses will be reimbursed by the Issuer according to Section
4.03(d) of this Agreement.
 
Section 3.07        Limitations on Review Obligations.
 
(a)          Review Process Limitations.  The Asset Representations Reviewer
will have no obligation (i) to determine whether a Delinquency Trigger has
occurred or whether the required percentage of Noteholders has voted to direct a
Review under the Indenture; (ii) to determine which 2017-A Leases and 2017-A
Leased Vehicles are subject to a Review, (iii) to obtain or confirm the validity
of the Review Materials, (iv) to obtain missing or insufficient Review
Materials, (v) to take any action or cause any other party to take any action
under any of the 2017-A Basic Documents to enforce any remedies for breaches of
representations or warranties about the Eligible Representations, (vi) to
determine the reason for the delinquency of any Review Asset, the
creditworthiness of any obligor, the overall quality of any Review Asset or the
compliance by the Servicer with its covenants with respect to the servicing of
such Review Asset, or (vii) to establish cause, materiality or recourse for any
failed Test.
 
(b)          Testing Procedure Limitations.  The Asset Representations Reviewer
will only be required to perform the “Tests” listed under Schedule A, and will
not be obligated to perform additional procedures on any Review Asset or to
provide any information other than a Review Report.  However, the Asset
Representations Reviewer may provide additional information in a Review Report
about any Review Asset that it determines in good faith to be material to the
Review.
 
ARTICLE IV.
 
ASSET REPRESENTATIONS REVIEWER
 
Section 4.01        Representations and Warranties of the Asset Representations
Reviewer.
 
The Asset Representations Reviewer hereby makes the following representations
and warranties as of the 2017-A Closing Date:
 
(a)          Organization and Qualification.  The Asset Representations Reviewer
is duly organized and validly existing as a limited liability company in good
standing under the laws of
 
8

--------------------------------------------------------------------------------

State of Delaware.  The Asset Representations Reviewer is qualified as a foreign
limited liability company in good standing and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its properties or the conduct of its activities requires the qualification,
license or approval, unless the failure to obtain the qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Asset Representations Reviewer’s ability to perform its obligations under
this Agreement.
 
(b)          Power, Authority and Enforceability.  The Asset Representations
Reviewer has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Asset Representations Reviewer has
authorized the execution, delivery and performance of this Agreement.  This
Agreement is the legal, valid and binding obligation of the Asset
Representations Reviewer enforceable against the Asset Representations Reviewer,
except as may be limited by insolvency, bankruptcy, reorganization or other laws
relating to the enforcement of creditors’ rights or by general equitable
principles.
 
(c)          No Conflicts and No Violation.  The completion of the transactions 
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (i) conflict with, or be a
breach or default under, any indenture, mortgage, deed of trust, loan agreement,
guarantee or similar document under which the Asset Representations Reviewer is
a debtor or guarantor, (ii) result in the creation or imposition of a Lien on
the properties or assets of the Asset Representations Reviewer under the terms
of any indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document, (iii) violate the organizational documents of the Asset
Representations Reviewer or (iv) violate a law or, to the Asset Representations
Reviewer’s knowledge, an order, rule or regulation of a federal or State court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Asset Representations Reviewer or its properties
that applies to the Asset Representations Reviewer, which, in each case, would
reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.
 
(d)          No Proceedings.  To the Asset Representations Reviewer’s knowledge,
there are no proceedings or investigations pending or threatened in writing
before a federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer or its properties (i) asserting the invalidity of this Agreement, (ii)
seeking to prevent the completion of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Asset Representations
Reviewer’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.
 
(e)          Eligibility.  The Asset Representations Reviewer meets the
eligibility requirements in Section 5.01.
 
Section 4.02        Covenants.
 
The Asset Representations Reviewer covenants and agrees that:
 
9

--------------------------------------------------------------------------------

(a)          Eligibility.  It will notify the Issuer and the Servicer promptly
if it no longer meets, or reasonably expects that it will no longer meet, the
eligibility requirements in Section 5.01.
 
(b)          Review Systems; Personnel.  It will maintain business process
management and/or other systems necessary to ensure that it can perform each
Test and, on execution of this Agreement, will load each Test into these
systems. The Asset Representations Reviewer will ensure that these systems allow
for each Review Asset and the related Review Materials to be individually
tracked and stored as contemplated by this Agreement.  The Asset Representations
Reviewer will maintain adequate staff that is properly trained to conduct
Reviews as required by this Agreement.
 
(c)          Maintenance of Review Materials.  It will maintain copies of any
Review Materials, Review Reports and other documents relating to a Review,
including internal correspondence and work papers, for a period of at least two
years after any termination of this Agreement.
 
Section 4.03        Fees and Expenses.
 
(a)          Annual Fee.  As compensation for its activities hereunder, the
Asset Representations Reviewer shall be entitled to receive an annual fee (the
“Annual Fee”) with respect to each Annual Period prior to the termination of the
Issuer, in an amount equal to $7,500.  The Annual Fee will be paid by the Issuer
on the 2017-A Closing Date and on each anniversary of the 2017-A Closing Date
until this Agreement is terminated; provided, however, that if the Asset
Representations Reviewer resigns or is removed in accordance with Section 5.02,
then the Asset Representations Reviewer shall refund to the Issuer a portion of
the Annual ARR Fee attributable to the portion of the annual period during which
the Asset Representations Reviewer will no longer act as the Asset
Representations Reviewer, assuming for purposes of such calculation that the
Annual Fee for each day during the annual period is an amount equal to the
Annual Fee divided by 365.
 
(b)          Review Fee.  Following the completion of a Review and the delivery
of the related Review Report pursuant to Section 3.04, or the termination of a
Review according to Section 3.03(e), and the delivery to the Indenture Trustee
and the Servicer of a detailed invoice, the Asset Representations Reviewer will
be entitled to a fee of $175 for each Review Asset for which the Review was
started (the “Review Fee”), payable by the Issuer.  However, no Review Fee will
be charged for any Review Asset which was included in a prior Review or for
which no Tests were completed prior to the Asset Representations Reviewer being
notified of a termination of the Review according to Section 3.03(e) or due to
missing or insufficient Review Materials under Section 3.02(b).  If the detailed
invoice is submitted on or before the first day of a month, the Review Fee will
be paid by the Issuer according to the priority of payments in the Indenture on
the Payment Date in that month.  However, if a Review is terminated according to
Section 3.03(e), the Asset Representations Reviewer must submit its invoice for
the Review Fee for the terminated Review no later than ten (10) Business Days
before the final Payment Date to be reimbursed on such final Payment Date.
 
(c)          Reimbursement of Travel Expenses.  If the Servicer provides access
to the Review Materials at one of its properties, the Issuer will reimburse the
Asset Representations Reviewer
 
10

--------------------------------------------------------------------------------

for its reasonable travel expenses incurred in connection with the Review upon
receipt of a detailed invoice.
 
(d)          Dispute Resolution Expenses.  If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.06 of this
Agreement and its reasonable out-of-pocket expenses for participating in the
proceeding are not paid by a party to the dispute resolution within ninety (90)
days after the end of the proceeding, the Issuer will reimburse the Asset
Representations Reviewer for such expenses upon receipt of a detailed invoice.
 
(e)          Payment of Invoices.  When applicable pursuant to this Section
4.03, the fees and expenses of the Asset Representations Reviewer are to be paid
via the priority of payments described in Section 8.03 or Section 5.04 of the
Indenture, as applicable.  The Asset Representations Reviewer will issue
invoices to the Issuer at the notices addresses set forth in Section 11.04 of
the Indenture and Issuer shall pay all invoices submitted by the Asset
Representations Reviewer within thirty (30) days following the receipt by the
Issuer, in accordance with the priority of payments described in Section 8.03 or
Section 5.04 of the Indenture, as applicable.  The Administrator shall promptly
pay to the Asset Representations Reviewer the amount of any fees, expenses and
indemnification amounts not otherwise paid or reimbursed by the Issuer on any
Payment Date in accordance with the terms of Section 8.03 or Section 5.04 of the
Indenture, as applicable; provided that the Asset Representations Reviewer shall
promptly reimburse the Administrator for any such amounts to the extent it
subsequently receives payment or reimbursement in respect thereof from the
Issuer in accordance with the terms of Section 8.03 or Section 5.04 of the
Indenture, as applicable.  For the avoidance of doubt, the aggregate limit on
the Asset Representations Reviewer fees, expenses and indemnities specified in
Section 8.03 of the Indenture shall not apply to payments made or to be made by
the Administrator to the Asset Representations Reviewer pursuant to this Section
4.03(e).
 
Section 4.04        Limitation on Liability.
 
The Asset Representations Reviewer will not be liable to any Person for any
action taken, or not taken, in good faith under this Agreement or for errors in
judgment.  However, the Asset Representations Reviewer will be liable for its
willful misconduct, bad faith or negligence in performing its obligations under
this Agreement.  In no event will the Asset Representations Reviewer be liable
for special, indirect or consequential losses or damages (including lost
profit), even if the Asset Representations Reviewer has been advised of the
likelihood of the loss or damage and regardless of the form of action.


Section 4.05        Indemnification by Asset Representations Reviewer.
 
The Asset Representations Reviewer will indemnify each of the Issuer, the
Seller, the Servicer, the Administrator, the Owner Trustee and the Indenture
Trustee and their respective directors, officers, employees and agents for all
fees, expenses, losses, damages and liabilities, including but not limited to
any legal fees or expenses incurred in connection with the enforcement of the
Asset Representations Reviewer’s indemnification or other obligations hereunder,
resulting from (a) the willful misconduct, bad faith or negligence of the Asset
Representations Reviewer in performing its obligations under this Agreement and
(b) the Asset Representations Reviewer’s breach of any of its representations or
warranties in this Agreement. 
 
11

--------------------------------------------------------------------------------

The Asset Representations Reviewer’s obligations under this Section 4.05 will
survive the termination of this Agreement, the termination of the Issuer and the
resignation or removal of the Asset Representations Reviewer.
 
Section 4.06        Indemnification of Asset Representations Reviewer.
 
(a)          Indemnification.  The Issuer will, or will cause the Administrator
to, indemnify the Asset Representations Reviewer and its officers, directors,
employees and agents (each, an “Indemnified Person”), for all costs, expenses,
losses, damages and liabilities resulting from the performance of its
obligations under this Agreement (including the fees and expenses of defending
itself against any loss, damage or liability), but excluding any cost, expense,
loss, damage or liability resulting from (i) the Asset Representations
Reviewer’s willful misconduct, bad faith or negligence or (ii) the Asset
Representations Reviewer’s breach of any of its representations or warranties in
this Agreement.
 
(b)          Proceedings.  Promptly on receipt by an Indemnified Person of
notice of a Proceeding against it, the Indemnified Person will, if a claim is to
be made under Section 4.06(a), notify the Issuer and the Administrator of the
Proceeding.  The Issuer or and the Administrator may participate in and assume
the defense and settlement of a Proceeding at its expense.  If the Issuer or the
Administrator notifies the Indemnified Person of its intention to assume the
defense of the Proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Issuer, the Servicer or the Administrator
assumes the defense of the Proceeding in a manner reasonably satisfactory to the
Indemnified Person, the Issuer and the Administrator will not be liable for fees
and expenses of counsel to the Indemnified Person unless there is a conflict
between the interests of the Issuer or the Administrator, as applicable, and an
Indemnified Person.  If there is a conflict, the Issuer, the Servicer or the
Administrator will pay for the reasonable fees and expenses of separate counsel
to the Indemnified Person.  No settlement of a Proceeding may be made without
the approval of the Issuer and the Administrator and the Indemnified Person,
which approval will not be unreasonably withheld, conditioned or delayed.
 
(c)          Survival of Obligations.  The Issuer’s and the Administrator’s
obligations under this Section 4.06 will survive the resignation or removal of
the Asset Representations Reviewer and the termination of this Agreement.
 
(d)          Repayment.  If the Issuer or the Administrator makes any payment
under this Section 4.06 and the Indemnified Person later collects any of the
amounts for which the payments were made to it from others, the Indemnified
Person will promptly repay the amounts to the Issuer or the Administrator, as
applicable.
 
Section 4.07        Inspections of Asset Representations Reviewer.
 
The Asset Representations Reviewer agrees that, with reasonable advance notice
not more than once during any year, it will permit authorized representatives of
the Issuer, the Servicer or the Administrator, during the Asset Representations
Reviewer's normal business hours, to examine and review the books of account,
records, reports and other documents and materials of the Asset Representations
Reviewer relating to (a) the performance of the Asset Representations Reviewer's
obligations under this Agreement, (b) payments of fees and expenses
 
12

--------------------------------------------------------------------------------

of the Asset Representations Reviewer for its performance and (c) a claim made
by the Asset Representations Reviewer under this Agreement.  In addition, the
Asset Representations Reviewer will permit the Issuer's, the Servicer's or the
Administrator's representatives to make copies and extracts of any of those
documents and to discuss them with the Asset Representations Reviewer's officers
and employees.  Each of the Issuer, the Servicer and the Administrator will, and
will cause its authorized representatives to, hold in confidence the information
except if disclosure may be required by law or if the Issuer, the Servicer or
the Administrator reasonably determines that it is required to make the
disclosure under this Agreement or the other Transaction Documents.  The Asset
Representations Reviewer will maintain all relevant books, records, reports and
other documents and materials for a period of at least two years after the
termination of its obligations under this Agreement.


Section 4.08        Delegation of Obligations.
 
The Asset Representations Reviewer may not delegate or subcontract its
obligations under this Agreement to any Person without the consent of the Issuer
and the Servicer.
 
Section 4.09        Confidential Information.
 
(a)          Treatment.  The Asset Representations Reviewer agrees to hold and
treat Confidential Information given to it under this Agreement in confidence
and under the terms and conditions of this Section 4.09, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information.  The Confidential Information will not, without the prior consent
of the Issuer and the Servicer, be disclosed or used by the Asset
Representations Reviewer, or its officers, directors, employees, agents,
representatives or affiliates, including legal counsel (collectively, the
"Information Recipients") other than for the purposes of performing Reviews of
Review Assets or performing its obligations under this Agreement.  The Asset
Representations Reviewer agrees that it will not, and will cause its Affiliates
to not (i) purchase or sell securities issued by the Servicer or its Affiliates
or special purpose entities on the basis of Confidential Information or (ii) use
the Confidential Information for the preparation of research reports,
newsletters or other publications or similar communications.
 
(b)          Definition.  "Confidential Information" means oral, written and
electronic materials (irrespective of its source or form of communication)
furnished before, on or after the date of this Agreement to the Asset
Representations Reviewer for the purposes contemplated by this Agreement,
including:
 
    (i)        lists of Review Assets and any related Review Materials;
 
    (ii)       origination and servicing guidelines, policies and procedures,
and form contracts; and
 
    (iii)      notes, analyses, compilations, studies or other documents or
records prepared by the Servicer, which contain information supplied by or on
behalf of the Servicer or its representatives.
 
13

--------------------------------------------------------------------------------

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer or the Servicer before its disclosure to the Information
Recipients who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipients, (C) is
independently developed by the Information Recipients without the use of the
Confidential Information, as shown by the Information Recipients' files and
records or other evidence in the Information Recipients' possession or (D) the
Issuer or the Servicer provides permission to the applicable Information
Recipients to release.
 
(c)          Protection.  The Asset Representations Reviewer will take
reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of Confidential Information, including those measures that it
takes to protect its own confidential information and not less than a reasonable
standard of care.  The Asset Representations Reviewer acknowledges that
Personally Identifiable Information is also subject to the additional
requirements in Section 4.10.
 
(d)          Disclosure.  If the Asset Representations Reviewer is required by
applicable law, regulation, rule or order issued by an administrative,
governmental, regulatory or judicial authority to disclose part of the
Confidential Information, it may disclose the Confidential Information. 
However, before a required disclosure, the Asset Representations Reviewer, if
permitted by law, regulation, rule or order, will use its reasonable efforts to
provide the Issuer and the Servicer with notice of the requirement and will
cooperate, at the Servicer's expense, in the Issuer's and the Servicer's pursuit
of a proper protective order or other relief for the disclosure of the
Confidential Information.  If the Issuer or the Servicer is unable to obtain a
protective order or other proper remedy by the date that the information is
required to be disclosed, the Asset Representations Reviewer will disclose only
that part of the Confidential Information that it is advised by its legal
counsel it is legally required to disclose.
 
(e)          Responsibility for Information Recipients.  The Asset
Representations Reviewer will be responsible for a breach of this Section 4.09
by its Information Recipients.
 
(f)           Violation.  The Asset Representations Reviewer agrees that a
violation of this Agreement may cause irreparable injury to the Issuer and the
Servicer and the Issuer and the Servicer may seek injunctive relief in addition
to legal remedies.  If an action is initiated by the Issuer or the Servicer to
enforce this Section 4.09, the prevailing party will be reimbursed for its fees
and expenses, including reasonable attorney's fees, incurred for the
enforcement.
 
Section 4.10        Personally Identifiable Information.
 
(a)          Definitions.  "Personally Identifiable Information" or "PII" means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), any other actual or assigned attribute associated with or
identifiable to an individual and any information that when used separately or
in combination with other information could identify an individual.  "Issuer
PII" means PII furnished by the Issuer, the Servicer or their Affiliates to the
Asset Representations Reviewer
 
14

--------------------------------------------------------------------------------

and PII developed or otherwise collected or acquired by the Asset
Representations  Reviewer in performing its obligations under this Agreement.


(b)          Use of Issuer PII.  The Issuer does not grant the Asset
Representations Reviewer any rights to Issuer PII except as provided in this
Agreement.  The Asset Representations Reviewer will use Issuer PII only to
perform its obligations under this Agreement or as specifically directed in
writing by the Issuer and will only reproduce Issuer PII to the extent necessary
for these purposes.  The Asset Representations Reviewer must comply with all
laws applicable to PII, Issuer PII and the Asset Representations Reviewer's
business, including any legally required codes of conduct, including those
relating to privacy, security and data protection.  The Asset Representations
Reviewer will protect and secure Issuer PII.  The Asset Representations Reviewer
will implement privacy or data protection policies and procedures that comply
with applicable law and this Agreement.  The Asset Representations Reviewer will
implement and maintain reasonable and appropriate practices, procedures and
systems, including administrative, technical and physical safeguards to (i)
protect the security, confidentiality and integrity of Issuer PII, (ii) ensure
against anticipated threats or hazards to the security or integrity of Issuer
PII, (iii) protect against unauthorized access to or use of Issuer PII and (iv)
otherwise comply with its obligations under this Agreement.  These safeguards
include a written data security plan, employee training, information access
controls, restricted disclosures, systems protections (e.g., intrusion
protection, data storage protection and data transmission protection) and
physical security measures.
 
(c)          Additional Limitations.  In addition to the use and protection
requirements described in Section 4.10(b), the Asset Representations Reviewer's
disclosure of Issuer PII is also subject to the following requirements:
 
(i)        The Asset Representations Reviewer will not disclose Issuer PII to
its personnel or allow its personnel access to Issuer PII except (A) for the
Asset Representations Reviewer personnel who require Issuer PII to perform a
Review, (B) with the prior consent of the Issuer or (C) as required by
applicable law.  When permitted, the disclosure of or access to Issuer PII will
be limited to the specific information necessary for the individual to complete
the assigned task.  The Asset Representations Reviewer will inform personnel
with access to Issuer PII of the confidentiality requirements in this Agreement
and train its personnel with access to Issuer PII on the proper use and
protection of Issuer PII.
 
(ii)       The Asset Representations Reviewer will not sell, disclose, provide
or exchange Issuer PII with or to any third party without the prior consent of
the Issuer.
 
(d)          Notice of Breach.  The Asset Representations Reviewer will notify
the Issuer promptly in the event of an actual or reasonably suspected security
breach, unauthorized access, misappropriation or other compromise of the
security, confidentiality or integrity of Issuer PII and, where applicable,
immediately take action to prevent any further breach.


(e)          Return or Disposal of Issuer PII.  Except where return or disposal
is prohibited by applicable law, promptly on the earlier of the completion of
the Review or the request of the Issuer, all Issuer PII in any medium in the
Asset Representations Reviewer's possession or under
 
15

--------------------------------------------------------------------------------

its control will be (i) destroyed in a manner that prevents its recovery or
restoration or (ii) if so directed by the Issuer, returned to the Issuer without
the Asset Representations Reviewer retaining any actual or recoverable copies,
in both cases, without charge to the Issuer.  Where the Asset Representations
Reviewer retains Issuer PII, the Asset Representations Reviewer will limit the
Asset Representations Reviewer's further use or disclosure of Issuer PII to that
required by applicable law.
 
(f)           Compliance; Modification.  The Asset Representations Reviewer will
cooperate with and provide information to the Issuer regarding the Asset
Representations Reviewer's compliance with this Section 4.10.  The Asset
Representations Reviewer and the Issuer agree to modify this Section 4.10 as
necessary for either party to comply with applicable law.
 
(g)          Audit of Asset Representations Reviewer.  The Asset Representations
Reviewer will permit the Issuer and its authorized representatives to audit the
Asset Representations Reviewer's compliance with this Section 4.10 during the
Asset Representations Reviewer's normal business hours on reasonable advance
notice to the Asset Representations Reviewer, and not more than once during any
year unless circumstances necessitate additional audits.  The Issuer agrees to
make reasonable efforts to schedule any audit described in this Section 4.10
with the inspections described in Section 4.07.  The Asset Representations
Reviewer will also permit the Issuer during normal business hours on reasonable
advance notice to audit any service providers used by the Asset Representations
Reviewer to fulfill the Asset Representations Reviewer's obligations under this
Agreement.
 
(h)          Affiliates and Third Parties.  If the Asset Representations
Reviewer processes the PII of the Issuer's Affiliates or a third party when
performing a Review, and if such Affiliate or third party is identified to the
Asset Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section 4.10, and this Agreement is intended to
benefit the Affiliate or third party.  The Affiliate or third party may enforce
the PII related terms of this Section 4.10 against the Asset Representations
Reviewer as if each were a signatory to this Agreement.
 
ARTICLE V.
 
REMOVAL, RESIGNATION
 
Section 5.01        Eligibility of the Asset Representations Reviewer.
 
The Asset Representations Reviewer must be a Person who (a) is not Affiliated
with the Issuer, the Depositor, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (b) was not, and is not Affiliated with a
Person that was, engaged by the Issuer, the Depositor, the Servicer or any
Underwriter to perform any due diligence on the 2017-A Leases and 2017-A Leased
Vehicles prior to the 2017-A Closing Date.
 
Section 5.02        Resignation and Removal of Asset Representations Reviewer.


(a)          No Resignation.  The Asset Representations Reviewer will not resign
as Asset Representations Reviewer unless it determines it is legally unable to
perform its obligations
 
16

--------------------------------------------------------------------------------

under this Agreement and there is no reasonable action that it could take to
make the performance of its obligations under this Agreement permitted under
applicable law.  In such event, the Asset Representations Reviewer will deliver
a notice of its resignation to the Issuer and the Servicer, together with an
Opinion of Counsel supporting its determination.
 
(b)          Removal.  If any of the following events occur, the Issuer, by
notice to the Asset Representations Reviewer, may remove the Asset
Representations Reviewer and terminate its rights and obligations under this
Agreement:
 
(i)        the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.01;
 
(ii)       the Asset Representations Reviewer breaches of any of its
representations, warranties, covenants or obligations in this Agreement; or
 
(iii)      an  Insolvency Event of the Asset Representations Reviewer occurs.
 
(c)          Notice of Resignation or Removal.  The Issuer will notify the
Servicer and the Indenture Trustee of any resignation or removal of the Asset
Representations Reviewer.
 
(d)          Continue to Perform After Resignation or Removal.  The Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 5.03(b).
 
Section 5.03          Successor Asset Representations Reviewer.
 
(a)          Engagement of Successor Asset Representations Reviewer.  Following
the resignation or removal of the Asset Representations Reviewer, the Issuer
will engage a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.01.
 
(b)          Effectiveness of Resignation or Removal.  No resignation or removal
of the Asset Representations Reviewer will be effective until the successor
Asset Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entering into a new agreement with the Issuer on substantially the same terms as
this Agreement.
 
(c)          Transition and Expenses.  If the Asset Representations Reviewer
resigns or is removed, the Asset Representations Reviewer will cooperate with
the Issuer and the Servicer and take all actions reasonably requested to assist
the Issuer in making an orderly transition of the Asset Representations
Reviewer’s rights and obligations under this Agreement to the successor Asset
Representations Reviewer.  The Asset Representations Reviewer will pay the
reasonable expenses of transitioning the Asset Representations Reviewer’s
obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on the obligations on receipt of an invoice
with reasonable detail of the expenses from the Issuer and the Servicer or the
successor Asset Representations Reviewer.
 
Section 5.04        Merger, Consolidation or Succession.
 
17

--------------------------------------------------------------------------------

Any Person (a) into which the Asset Representations Reviewer is merged or
consolidated, (b) resulting from any merger or consolidation to which the Asset
Representations Reviewer is a party or (c) succeeding to the business of the
Asset Representations Reviewer, if that Person meets the eligibility
requirements in Section 5.01, will be the successor to the Asset Representations
Reviewer under this Agreement.  Such Person will execute and deliver to the
Issuer, the Servicer and the Administrator an agreement to assume the Asset
Representations Reviewer’s obligations under this Agreement (unless the
assumption happens by operation of law).
 
ARTICLE VI.
 
OTHER AGREEMENTS
 
Section 6.01        Independence of the Asset Representations Reviewer.
 
The Asset Representations Reviewer will be an independent contractor and will
not be subject to the supervision of the Issuer for the manner in which it
accomplishes the performance of its obligations under this Agreement.  Unless
expressly authorized by the Issuer, the Asset Representations Reviewer will have
no authority to act for or represent the Issuer and will not be considered an
agent of the Issuer.  Nothing in this Agreement will make the Asset
Representations Reviewer and the Issuer members of any partnership, joint
venture or other separate entity or impose any liability as such on any of
them.  For the avoidance of doubt, the Indenture Trustee will not be responsible
for monitoring the performance by the Asset Representations Reviewer of its
obligations under this Agreement.
 
Section 6.02        No Petition.
 
Each of the parties agrees that, before the date that is one year and one day
(or, if longer, any applicable preference period) after payment in full of  the
Exchange Notes, Notes and other Securities, it will not institute or pursue
against, or join any other Person in instituting or pursuing against, the
Titling Trust, the Transferor, the Issuer or the Initial Beneficiary any
bankruptcy, reorganization, arrangement, insolvency or liquidation Proceedings
or other Proceedings under any Insolvency Law in connection with any obligations
relating to the Notes, the 2017-A Exchange Note or any 2017-A Basic Document and
agrees that it will not cooperate with or encourage others to institute any such
Proceeding.
 
Section 6.03        Limitation of Liability of Owner Trustee.
 
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by WTNA, not individually or personally but
solely as Owner Trustee of the Issuer, in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by WTNA
but is made and intended for the purpose of binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on WTNA,
individually or personally, to perform any covenant either expressed or implied
contained herein of the Issuer, all such liability, if any, being expressly
waived by the parties hereto and by any Person claiming by, through or under
 
18

--------------------------------------------------------------------------------

the parties hereto, (d) WTNA has not verified and has made no investigation as
to the accuracy or completeness of any representations and warranties made by
the Issuer in this Agreement and (e) under no circumstances shall WTNA be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any other related documents.


Section 6.04        Termination of Agreement.
 
This Agreement will terminate, except for the obligations under Section 4.05, on
the earlier of (a) the payment in full of all outstanding Notes and the
satisfaction and discharge of the Indenture and (b) the date the Issuer is
terminated under the Trust Agreement.
 
ARTICLE VII.
 
MISCELLANEOUS PROVISIONS
 
Section 7.01        Amendments.
 
(a)          The parties may amend this Agreement:
 
(i)        to clarify an ambiguity, correct an error or correct or supplement
any term of this Agreement that may be defective or inconsistent with the other
terms of this Agreement or to provide for, or facilitate the acceptance of this
Agreement by, a successor Asset Representations Reviewer, in each case without
the consent of the Noteholders or any other Person;
 
(ii)       to add, change or eliminate terms of this Agreement, in each case
without the consent of the Noteholders or any other Person, if the Administrator
delivers an Officer’s Certificate to the Issuer, the Owner Trustee and the
Indenture Trustee stating that the amendment will not have a material adverse
effect on the Noteholders; or
 
(iii)      to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 7.01(a)(ii),
with the consent of a majority of the principal amount of the Notes of the
Controlling Class then Outstanding, acting together as a single class.
 
Notwithstanding anything to the contrary in this Section 7.01, any amendment to
this Agreement that affects the rights or the obligation of either the Indenture
Trustee or the Owner Trustee will require the consent of the Indenture Trustee
or the Owner Trustee, as applicable.
 
Section 7.02        Assignment; Benefit of Agreement; Third Party Beneficiaries.
 
(a)          Assignment.  Except as stated in Section 5.04, this Agreement may
not be assigned by the Asset Representations Reviewer without the consent of the
Issuer and the Servicer.
 
19

--------------------------------------------------------------------------------

(b)          Benefit of Agreement; Third-Party Beneficiaries.  This Agreement is
for the benefit of and will be binding on the parties and their permitted
successors and assigns.  The Owner Trustee and the Indenture Trustee, for the
benefit of the Noteholders, will be third-party beneficiaries of this Agreement
and may enforce this Agreement against the Asset Representations Reviewer and
the Servicer.  No other Person will have any right or obligation under this
Agreement.
 
Section 7.03         Notices.
 
(a)          Notices to Parties.  All notices, requests, demands, consents,
waivers or other communications to or from the parties must be in writing and
will be considered given:
 
(i)        for overnight mail, on delivery or, for registered first class mail,
postage prepaid, three (3) days after deposit in the mail;
 
(ii)       for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;
 
(iii)      for an email, when receipt is confirmed by telephone or reply email
from the recipient; and
 
(iv)      for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has occurred.
 
(b)          Notice Addresses.  Any notice, request, demand, consent, waiver or
other communication will be addressed as stated in the 2017-A Servicing
Supplement or the Administration Agreement, as applicable, or to another address
as a party may give by notice to the other parties.
 
Section 7.04        GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 7.05        WAIVER OF JURY TRIAL.
 
EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT
TO TRIAL BY JURY IN LEGAL PROCEEDING RELATING TO THIS AGREEMENT.
 
Section 7.06         No Waiver; Remedies.
 
20

--------------------------------------------------------------------------------

No party’s failure or delay in exercising a power, right or remedy under this
Agreement will operate as a waiver.  No single or partial exercise of a power,
right or remedy will preclude any other or further exercise of the power, right
or remedy or the exercise of any other power, right or remedy.  The powers,
rights and remedies under this Agreement are in addition to any powers, rights
and remedies under law.
 
Section 7.07         Severability.
 
If a part of this Agreement is held invalid, illegal or unenforceable, then it
will be deemed severable from the remaining Agreement and will not affect the
validity, legality or enforceability of the remaining Agreement.
 
Section 7.08        Headings.
 
The headings in this Agreement are included for convenience and will not affect
the meaning or interpretation of this Agreement.
 
Section 7.09        Counterparts.
 
This Agreement may be executed in multiple counterparts. Each counterpart will
be an original and all counterparts will together be one document.
 
[Remainder of Page Left Blank]
 
21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, the Servicer, the Administrator and the Asset
Representations Reviewer have caused their names to be signed hereto by their
respective officers thereunto duly authorized as of the date first above
written.
 

 
MERCEDES-BENZ AUTO LEASE TRUST 2017-A, as Issuer
     
By:
Wilmington Trust, National Association, not in its individual capacity, but
solely as Owner Trustee
       
By:
 /s/ Jennifer A. Luce
   
Name: Jennifer A. Luce
   
Title: Vice President
       
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
    as Servicer and Administrator        
By:
 /s/ Kenneth D. Casper
   
 Name: Kenneth D. Casper
   
Title: Vice President
       
CLAYTON FIXED INCOME SERVICES LLC,
   
as Asset Representations Reviewer
       
By:
 /s/ Robert Harris
   
Name: Robert Harris
   
Title: Secretary

 

--------------------------------------------------------------------------------

SCHEDULE A
 
Representations and Warranties, Review Materials and Tests
 
Representation
 

(i)
Origination.  The 2017-A Lease is a Stand-Alone Lease that was originated (a) by
a Dealer in the ordinary course of such Dealer’s business, (b) on or after
August 1, 2012, (c) pursuant to an agreement which allows for recourse to the
Dealer in the event of certain defects in the 2017-A Lease (but not for a
default by the related Lessee) and (d) in substantial compliance with the Credit
and Collection Policy.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the lease agreement was signed by the Lessee and the Lessor

 

ii)
Confirm the lease agreement form number and revision date are on the List of
Approved Contract Forms

 

iii)
Confirm the lease agreement is dated on or after August 1, 2012

 

iv)
Confirm the dealer agreement contains provisions which allow for recourse to the
Dealer in the event of certain defects in the Lease, outside of  default by the
related Lessee

 

v)
Confirm there is no evidence the lease agreement is not in compliance with the
Credit and Collection Policy

 

vi)
If section (i) through (v) are confirmed, then Test Pass

 
SA-1

--------------------------------------------------------------------------------

Representation



(ii)
Leases.  The 2017-A Lease constitutes “tangible chattel paper” or “electronic
chattel paper” within the meaning of Section 9-102 of the UCC.

 
Review Materials
 
Lease agreement
 
Title documents
 
Procedures to be Performed
 

i)
Confirm there is a signature under the appropriate Lessee, Co-lessee and Lessor
signature lines within the Lease Agreement

 

ii)
Confirm the lease agreement reports a monetary obligation greater than zero

 

iii)
Confirm the assignment section of the lease agreement lists the  Titling Trust
as the sole assignee

 

iv)
If sections (i) through (iii) are confirmed, then Test Pass

 
SA-2

--------------------------------------------------------------------------------

Representation
 

(iii)
Leased Vehicle.  The related 2017-A Vehicle is a Mercedes-Benz passenger car or
sport utility vehicle that was new at the time of the origination of the related
2017-A Lease and is not powered by a diesel engine.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the vehicle description section of the lease agreement reports that the
leased vehicle is a new vehicle

 

ii)
Confirm the vehicle description section of the lease agreement reports that the
leased vehicle is a Mercedes-Benz passenger car, sport utility vehicle or a
smart automobile and is not powered by a diesel engine

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass

 
SA-3

--------------------------------------------------------------------------------

Representation
 
(iv)
Certificate of Title and Lienholder.  Each 2017-A Vehicle was titled, or the
Servicer has started procedures that will result in the 2017-A Vehicle being
titled, in one of the 50 states of the United States or the District of Columbia
and the Collateral Agent is or will be noted as lienholder of the 2017-A Vehicle
(other than in Kansas, Missouri, Nebraska, Nevada or South Dakota).

 
Review Materials
 
Lease agreement
 
Title documents
 
Lease file
 
Procedures to be Performed
 

i)
Confirm the title list the Collateral Agent as the first priority lienholder or
evidence of an application for such title is present

 

ii)
Confirm the Vehicle Identification Number (VIN) listed on the title matches the
VIN number on the lease agreement

 

iii)
Confirm there is no evidence of any lien that would take priority over the
Collateral Agent’s security interest

 

iv)
If sections (i) through (iii) are confirmed, then Test Pass

 
SA-4

--------------------------------------------------------------------------------

Representation
 

(v)
Lessee.  The related Lessee is a Person other than MBFS USA, any Affiliate
thereof or a Governmental Authority and, at the time of origination of the
2017-A Lease, based on information provided by the Lessee, the Lessee is located
in and has a billing address within a State.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the Lessee is not reported as MBFS USA, an affiliate or a governmental
authority

 

ii)
Confirm the Lessee’s address as reported on the lease agreement is located
within the United States

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass

 
SA-5

--------------------------------------------------------------------------------

Representation
 

(vi)
Closed-End Lease; Payment in Dollars.  The 2017-A Lease is payable solely in
Dollars in the United States and is a closed-end lease that provides for equal
monthly payments by the Lessee, which scheduled payments, if made when due,
fully amortize to an amount equal to the Booked Residual Value of the related
2017-A Vehicle based upon the related Contract Rate.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the lease agreement represents a closed end lease

 

ii)
Confirm the lease agreement is denominated in US dollars

 

iii)
Confirm the monthly payments section of the lease agreement call for level
monthly payments over the entire lease term with the possible exception of the
first and last payment

 

iv)
Calculate the product of the level monthly payment with the number of payments
due over the lease term and confirm this amount fully amortizes to the Booked
Residual Value of the related 2017-A Vehicle based upon the related Contract
Rate

 

v)
If sections (i) through (iv) are confirmed, then Test Pass

 
SA-6

--------------------------------------------------------------------------------

Representation
 

(vii)
One Original.  There is only one original executed copy or authoritative copy,
as applicable, of the 2017-A Lease.  The Servicer, or its custodian, has
possession or control of such original or authoritative copy, as applicable,
which does not have any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Titling Trust.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm that the lease agreement is marked as the original copy or authoritative
copy, as applicable

 

ii)
Confirm there is no evidence that the lease agreement has been pledged, assigned
or otherwise conveyed to any Person other than the Titling Trust

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass

 
SA-7

--------------------------------------------------------------------------------

Representation
 

(viii)
Compliance with Law.  The 2017-A Lease complied in all material respects at the
time it was originated and, as of the 2017-A Cutoff Date, will comply in all
material respects with all requirements of federal, State and local laws.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the lease agreement form number and revision date are on the List of
Approved Contract Forms

 

ii)
Confirm the following sections of the contract are present and completed:

a)
Name and address of Lessor

b)
Name and address of Lessee and Co-lessee (if applicable)

c)
Vehicle description

d)
Amount due at lease signing

e)
Amount of monthly payment

f)
Number of monthly payments

g)
Other charges

h)
Total of Payments

 

iii)
Confirm there is an itemization of the amount due at lease signing

 

iv)
Confirm there is an itemization of the monthly payment

 

v)
Confirm the following disclosures are included on the contract:

a)
Early termination

b)
Excessive wear

c)
Purchase option

d)
Insurance requirements

e)
Late charges

 

vi)
If sections (i) through (v) are confirmed, then Test Pass

 
SA-8

--------------------------------------------------------------------------------

Representation
 
(ix)
Enforceability.  The 2017-A Lease was fully and properly executed by the parties
thereto and such 2017-A Lease represents the legal, valid and binding
full-recourse payment obligation of the related Lessee, enforceable against such
Lessee in accordance with its terms, except as enforceability is subject to or
limited by bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium and other similar laws affecting the enforcement of creditors’ rights
in general or principles of equity (whether considered in a suit at law or in
equity).

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the lease agreement was signed by the Lessor, Lessee and Co-lessee (if
applicable)

 

ii)
Confirm the lease agreement form number and revision date are on the List of
Approved Contract Forms

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass

 
SA-9

--------------------------------------------------------------------------------

Representation
 
(x)
Title to the Lease and Leased Vehicle.  Neither the 2017-A Lease nor the 2017-A
Vehicle has been sold, transferred, assigned, pledged or granted by any Dealer
to any Person other than the Titling Trust.  The Titling Trust has good and
marketable title to such 2017-A Lease and 2017-A Vehicle, free and clear of any
Liens (other than Permitted Liens), participations and rights of others,
including, to the knowledge of the Servicer, Liens (other than Permitted Liens)
or claims for work, labor or material relating to such 2017-A Vehicle.

 
Review Materials
 
Lease agreement
 
Title documents
 
Lease file
 
Procedures to be Performed
 

i)
Confirm the assignment section of the lease agreement has been signed by the
Dealer and lists the Titling Trust as the assignee

 

ii)
Confirm there is no evidence within the lease file that the Lease has been sold,
transferred, assigned, pledged or granted by any Dealer to any Person other than
the Title Trust

 

iii)
Confirm the title  show that the Titling Trust is the owner of the Lease vehicle

 

iv)
Confirm the title document do not indicate any additional liens (other than
permitted liens)

 

v)
If sections (i) through (iv) are confirmed, then Test Pass

 
SA-10

--------------------------------------------------------------------------------

Representation
 
(xi)
Lease in Full Force and Effect; No Waiver.  The 2017-A Lease is in full force
and effect and not satisfied, subordinated or rescinded and no provision of the
2017-A Lease has been waived in any manner that causes or could cause such
2017-A Lease to not qualify with the other criteria set forth herein.

 
Review Materials
 
Lease agreement
 
Data tape
 
Lease file
 
Procedures to be Performed
 

i)
Confirm the lease agreement form number and revision date are on the List of
Approved Contracts

 

ii)
Confirm within the data tape that the lease has not been paid off as of the
Cutoff Date

 

iii)
Confirm there is no evidence within the lease file that the Lease has been
satisfied, subordinated or rescinded

 

iv)
Confirm there is no evidence within the lease file that any provision of the
lease has been waived in any manner that would cause the Lease to become invalid

 

v)
If sections (i) through (iv) are confirmed, then Test Pass

 
SA-11

--------------------------------------------------------------------------------

Representation
 
(xii)
No Defenses.  The 2017-A Lease is not subject to any right of rescission,
cancellation, setoff, claim, counterclaim or any other defense (including
defenses arising out of violations of usury laws) of the related Lessee to
payment of the amounts due thereunder, and no such right of rescission,
cancellation, set-off, claim, counterclaim or any other defense (including
defenses arising out of violations of usury laws) has been asserted or
threatened.

 
Review Materials
 
Lease file
 
Procedures to be Performed
 

i)
Confirm there is no indication within the lease file that the Lease is subject
to any right of rescission, cancellation, setoff, claim or counterclaim that
could cause the Lease to become invalid

 

ii)
Confirm there is no indication within the lease file of any threats of
rescission, cancellation, setoff, claim or counterclaim that could cause the
Lease to become invalid

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass

 
SA-12

--------------------------------------------------------------------------------

Representation
 
(xiii)
Assignability.  The 2017-A Lease is fully assignable and does not require the
consent of the related Lessee or any other Person as a condition to any
transfer, sale or assignment of the rights thereunder to the Titling Trust.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the lease agreement form number and revision date are on the List of
Approved Contracts

 

ii)
Confirm the lease agreement contains language allowing the sale, transfer,
assignment, conveyance or pledge of the Lease without the consent of the related
Lessee or any other Person

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass

 
SA-13

--------------------------------------------------------------------------------

Representation
 
(xiv)
Lease Term.  As of its origination date, the 2017-A Lease had an original Lease
Term of no less than 12 months and no more than 60 months.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the number of payments as stated on the lease agreement are within the
allowable lease term limits

 

ii)
If section (i) is confirmed, then Test Pass

 
SA-14

--------------------------------------------------------------------------------

Representation
 
(xv)
Insurance.  As of the time of origination of the 2017-A Lease, the related lease
agreement required the related Lessee to obtain physical damage insurance
covering the related 2017-A Vehicle.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the lease agreement contains language that required the Lessee to obtain
and maintain physical damage insurance to the related Leased Vehicle

 

ii)
If section (i) is confirmed, then Test Pass

 
SA-15

--------------------------------------------------------------------------------

Representation
 
(xvi)
No Bankruptcy.  As of the 2017-A Cutoff Date, the Servicer has not received
actual notice that the Lessee on any 2017-A Lease is a debtor in a bankruptcy
proceeding.

 
Review Materials
 
Lease file
Procedures to be Performed
 

i)
Confirm the lease file does not contain evidence that the related Lessee or
Lease is the subject of any bankruptcy proceeding or insolvency proceeding as of
the Cutoff Date

 

ii)
If section (i) is confirmed, then Test Pass

 
SA-16

--------------------------------------------------------------------------------

Representation


(xvii)
No Extensions.  The 2017-A Lease has not been extended or otherwise been
deferred, but may have been modified in accordance with the Credit and
Collection Policy so long as such modification did not cause such 2017-A Lease
to not qualify with the other criteria set forth herein.

 
Review Materials
 
Lease agreement
 
Data file
 
Lease file
 
Procedures to be Performed
 

i)
Confirm the Lease has not been extended, deferred or modified as of the Cutoff
Date

 

ii)
If the Lease has been extended, deferred or modified, confirm that (A) there is
no evidence that the extension, deferment or modification violated the Credit
and Collection Policy and (B) the Lease, as extended, deferred or modified,
meets all other representations

 

iii)
If section (i) or section (ii) is confirmed, then Test Pass

 
SA-17

--------------------------------------------------------------------------------

Representation
 
(xviii)
Delinquencies; No Payment Default.  As of the 2017-A Cutoff Date, none of the
2017-A Leases is Delinquent by more than 30 days.  As of the 2017-A Cutoff Date,
none of the 2017-A Leases is a Defaulted Lease.

 
Review Materials
 
Data tape
 
Procedures to be Performed
 

i)
Confirm the data tape does not indicate that 10% or more of the Base Monthly
Payment required to be paid on the Lease was more than 30 days past due as of
the Cutoff Date

 

ii)
If section (i) is confirmed, then Test Pass

 
SA-18

--------------------------------------------------------------------------------

Representation
 
(xix)
Securitization Value.  As of the 2017-A Cutoff Date, each 2017-A Lease had a
Securitization Value not less than $15,000.00 and no more than $200,000.00.

 
Review Materials
 
Lease file
 
Procedures to be Performed
 

i)
Confirm the Lease has a securitization value that is greater than or equal to
$15,000

 

ii)
Confirm the Lease has a securitization value that is less than or equal to
$200,000

 

iii)
If sections (i) and (ii) are confirmed, then Test pass

 
SA-19

--------------------------------------------------------------------------------

Representation
 
(xx)
FICO Score.  As of its origination date, the Lessee under the 2017-A Lease had a
FICO score of not less than 651.

 
Review Materials
 
Lease file
 
Procedures to be Performed
 

i)
Confirm the related Lessee’s FICO score was greater than or equal to 651

 

ii)
If section (i) is confirmed, then Test Pass

 
SA-20

--------------------------------------------------------------------------------

Representation
 
(xxi)
No Allocation to Other Specified Interest.  The 2017-A Lease and the related
2017-A Vehicle allocated to the 2017-A Reference Pool has not been allocated to
any Reference Pool other than the 2017-A Reference Pool.

 
Review Materials
 
Lease file
 
Procedures to be Performed
 

i)
Confirm the lease file indicates that the related Lease and Leased Vehicle were
allocated to the applicable reference pool

 

ii)
Confirm the related Lease and Leased Vehicle have not been re-allocated to any
other reference pool other than the applicable reference pool

 

iii)
If section (i) and (ii) are confirmed, then Test Pass

 
SA-21

--------------------------------------------------------------------------------

Representation
 
(xxii)
Model Year.  The related 2017-A Vehicle has a model year between 2013 and 2017,
inclusive.

 
Review Materials
 
Lease agreement
 
Procedures to be Performed
 

i)
Confirm the vehicle description of the lease agreement indicates that the Leased
Vehicle is of a model year between 2013 and 2017

 

ii)
If section (i) is confirmed, then Test Pass

 
 
SA-22

--------------------------------------------------------------------------------